Citation Nr: 1025291	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  98-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by diarrhea, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a chronic sinus 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability manifested 
by fatigue, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability manifested 
by arthralgias, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability manifested 
by a skin rash, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1990 to July 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In November 2002, February 2006, and April 2008, the Board 
remanded the issues here on appeal for additional development.  
The case has since returned to the Board for further appellate 
action.

The Veteran failed to report for a Board hearing, which was 
scheduled to be conducted in November 2002.  To the Board's 
knowledge, the Veteran has offered no explanation as to why he 
was unable to appear and he has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision on 
this appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2009) [failure to appear for a scheduled 
hearing treated as withdrawal of request].  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The Veteran did not engage in combat with the enemy during 
his service.  

3.  A disability manifested by diarrhea is related to the 
service-connected psychiatric disorder.

4.  The Veteran does not have a diagnosis of PTSD that is based 
on a confirmed stressor, and the Veteran has not provided such 
detail regarding his stressor as would justify further 
development.

5.  The Veteran's respiratory symptoms have been medically 
attributed to the diagnosis of chronic obstructive pulmonary 
disease (COPD), which is not related to service.

6.  The Veteran's back disability has been medically attributed 
to the diagnosis of recurrent sprain, which is not related to 
service.  

7.  The Veteran's sinus disability has been medically attributed 
to sinusitis and rhinitis, which are not related to service.  

8.  A disability manifested by arthralgias is not attributable to 
a qualifying chronic Persian Gulf disability, was not noted in 
service, and is not related to service.

9.  A disability manifested by fatigue is not attributable to a 
qualifying chronic Persian Gulf disability, was not noted in 
service, and is not related to service.

10.  A disability manifested by a skin rash is not attributable 
to a qualifying chronic Persian Gulf disability, and is not 
related to service.


CONCLUSIONS OF LAW

1.  A disability manifested by diarrhea is proximately due to or 
the result of the Veteran's service-connected psychiatric 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2009).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009).

3.  A respiratory disorder was not incurred in or aggravated by 
service, and is not due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

4.  A low back disorder was not incurred in or aggravated by 
service, and is not due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

5.  A sinus disorder was not incurred in or aggravated by 
service, and is not due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

6.  A disability manifested by arthralgias was not incurred in or 
aggravated by service, and is not due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).

7.  A disability manifested by fatigue was not incurred in or 
aggravated by service, and is not due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).

8.  A disability manifested by a skin rash was not incurred in or 
aggravated by service, and is not due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for a disability manifested by diarrhea, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Regarding the remaining claims, under the VCAA, VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran filed his claim well before enactment of the 
VCAA.  In a series of post rating letters, the most recent in May 
2008, the RO notified the Veteran of the evidence needed to 
substantiate his claims.  These letters also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the May 2008 letter.

Contrary to VCAA requirements, all of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in various supplemental statements of the case, the most 
recent in January 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination and evidence 
associated with that determination.

In addition, the Veteran was afforded several VA examinations as 
to the appropriate diagnoses and etiologies regarding his claims.  
These examinations appear to have each been performed by medical 
professionals, based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales also appear to be consistent with the examinations and 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  
The Board concludes that they are adequate. 

The Veteran's claim for PTSD is arguably based on an alleged 
personal assault, although, as discussed below, the Veteran has 
provided only the vaguest detail regarding the incident.  
Nevertheless, the Board notes that, in Patton v. West, 12 Vet. 
App. 272 (1999), the Court held that special consideration must 
be given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1 MR, which 
address PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

In cases of personal assault, development to alternate sources 
for information is critical.  These include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  

In this case, there is no indication in the record, including in 
testimony and statements from the Veteran, that the alleged 
assault was ever formally reported to any source, or that it was 
otherwise reduced to writing.  Consequently, there are no formal 
records, such as police reports, of the incident which could be 
obtained.  The Veteran was notified by VA in a letter in May 2008 
of the types of evidence he could submit in support of his claim.  

The Court in Patton also noted VA's special evidentiary-
development procedures in such cases, including interpretation of 
behavior changes by a clinician and interpretation in relation to 
a medical diagnosis.  However, in this case, due to the vague 
nature of the Veteran's reported stressor, there is none of the 
type of evidence discussed in Patton, and a medical opinion on 
this matter is not necessary.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Disability Manifested by Diarrhea

The Veteran complains of frequent diarrhea.  In a September 2000 
outpatient treatment report, it was noted that the Veteran had 
probable inflammatory bowel syndrome (IBS), made worse by stress.  
The report of VA examination in March 2003 reveals a diagnosis of 
intermittent diarrhea, "which would best fit irritable bowel 
syndrome."  It was the examiner's opinion that this diagnosis 
was "more likely than not related to his depression."

There is no opinion that conflicts with that of the March 2003 
examiner.  The opinion is conclusively stated and consistent with 
the other evidence of record, including the Veteran's statements.  
As such, service connection for IBS is warranted.  

In the alternative, the Board notes that IBS has been added to 
the list of recognized Gulf War conditions.  Since it appears 
that IBS is the appropriate diagnosis and there were in-service 
complaints, service connection would still be warranted

PTSD Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Where the claimed stressor is not related to combat, a veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f).

In this case, although the Veteran served in the Persian Gulf 
Theater during Operation Desert Storm, the evidence does not 
demonstrate that the Veteran engaged in combat with the enemy.  
The Veteran's service records show that he served in the U.S. 
Marines as a rifleman.  However, there are no awards or injuries 
indicative of combat participation.  The Veteran's statements 
regarding conflict have been inconsistent.  It was reported in a 
February 1997 inpatient discharge summary that the Veteran states 
that he "has not been in combat, but he was close to one."  He 
further stated that, although he was "close to combat," he 
"has not been in a fire fight."  It was reported in an April 
1999 PTSD assessment that, the situations in the Gulf were of a 
"combat variety," but the Veteran did not recall his unit 
taking fire.  It was reported in a May 2001 psychiatric 
assessment that the Veteran had "involvement in combat 
situations."  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case- by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The Board concludes that the Veteran did not engage in combat 
with the enemy during his service.  All references to combat are 
vague and do not describe actual events.  Use of terms such as 
"combat situations," while implying combat, does not provide 
the specificity that would enable the Board to conclude that an 
actual event occurred involving the Veteran.  Moreover, his 
initial post-service statements, such as in February 1997, are 
more probative than his current statement, because the earlier 
statement actually predates the claim.  Thus, the Veteran was 
seeking only medical treatment, and was not pursuing a claim for 
benefits.  As such, his earlier statements are more credible.  
Indeed, while the Veteran has reported to examiners that he saw 
combat situations, his actual stressor does not involve combat.  
Therefore, the combat rule is not applicable, and the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.  

The Veteran's stressors include the following:

In a February 1997 discharge summary, the Veteran stated 
that he was restricted to bed due to his knee injuries, and 
the other members of his platoon turned against him by 
kicking his rack, and he was threatened by his sergeant.  

In June 1997, the Veteran reported to a VA examiner that, 
he received a lot of antagonism from his instructors.  He 
also reported unspecified "things that he witnessed in 
Desert Storm."  He reported that his knees gave out, and 
that the platoon turned against him because of this.  

In a February 2005 assessment, the Veteran stated that he 
had been a victim of a "code red" while in the Marine 
Corps, adding that there were threats towards him, as well 
as violence; however, he did not elaborate, saying that the 
platoon and the commander turned against him.  

In a May 2008 stressor statement, the Veteran reported that 
he observed code red attacks (different than his February 
2005 report where he was the victim of such attacks).  

As noted above, none of the Veteran's stressors has been 
verified, and no further attempts at verification are necessary.  
The Veteran's descriptions of his stressors are vague and lacking 
in any significant detail that would permit verification.  
Anecdotal experiences of this type simply cannot be verified 
independently.  Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  The 
Veteran has not identified any other stressor that could be 
independently verified.  The Board further notes that the Veteran 
has not submitted any statements from former service comrades, 
nor has he submitted or identified any other existing, objective 
evidence that would corroborate the occurrence of any claimed in-
service stressful experience.

Accordingly, while the Veteran has been diagnosed with PTSD by VA 
practitioners, such diagnosis was based on an account of an 
unverified stressors reported by the Veteran, and credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical nexus 
evidence).  Moreau, 9 Vet. App. at 396.

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service connection 
for PTSD are not met and the claim must be denied.  In reaching 
this conclusion, the Board has carefully considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
under these circumstances, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 



Respiratory, Sinus, and Back Claims

The Veteran has claimed entitlement to service connection for 
claimed respiratory, sinus and back disabilities, on the basis of 
qualifying chronic disability arising from service in the Persian 
Gulf.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 
31, 2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty in 
the Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006).  Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a), (b).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Hence, for 
purposes of the pertinent statute and regulation, he is a Persian 
Gulf veteran.  However, as indicated below, to give the Veteran 
every consideration in connection with these claims for service 
connection the Board has (as the RO has done) considered not only 
38 C.F.R. § 1117, but other legal authority governing claims for 
service connection under alternative theories of entitlement.

In this case, the Veteran's respiratory symptoms have been 
attributed to a diagnosis of COPD and bronchitis ( see November 
2003 and January 2008 outpatient notes).  His sinus symptoms have 
been attributed to a diagnosis of sinusitis and/or allergic 
rhinitis (see June 1997 VA examination report).  His back 
symptoms have been attributed to a diagnosis of recurrent sprain 
(see May 2005 VA examination report).  

The Board accepts the above noted findings as probative evidence 
on the question of diagnosis, and the Veteran has not presented 
or identified any existing competent evidence to support a 
finding that his respiratory, sinus, and back symptoms are, in 
fact, manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness.  While the Veteran 
believes that his symptoms are attributable to his service in the 
Persian Gulf, the diagnosis and etiology of sinus, respiratory, 
muscular disorders are not matters for lay observation, but 
require medical knowledge.  The Board accordingly does not attach 
any probative weight to the Veteran's assertions regarding 
causation and diagnosis.  Under these circumstances, the Board 
finds that service connection pursuant to the provisions of 
38 U.S.C. § 1117 is precluded.

The Board further notes that the record presents no basis for a 
grant of service connection for diagnosed COPD, 
sinusitis/rhinitis, recurrent back sprain.  See 38 U.S.C.A. 
§ 1113(b) (nothing in 38 U.S.C. § 1117 prevents the grant of 
service connection on a direct incurrence basis); 38 C.F.R. 
§ 3.303.

In so concluding, the Board notes that no respiratory, sinus, or 
back disability was shown in service.  The report of examination 
for service discharge in January 1992 reflects pertinently normal 
findings, including for sinuses, lungs, and spine.  Notably, 
while the Veteran reported on a 1991 report of dental history 
that he had a history of unspecified sinus problems, the report 
of medical history at separation contains the Veteran's 
certification that he had no history of sinusitis, hay fever, 
shortness of breath, pain or pressure in the chest, chronic or 
frequent colds, chronic cough, or recurrent back pain.  

There is also no record of treatment for respiratory, sinus, or 
back symptoms for several years after service.  Indeed, in the 
first post-service VA examination in June 1993, the Veteran's 
sinuses and respiratory system were found to be normal, and his 
musculoskeletal impairment was limited to his knees.  Chest X-
rays in March 2000 and June 2003, were negative for pulmonary 
disease.  Regarding the back claim, X-rays taken in January 1997 
were pertinently normal.  In a February 1997 outpatient note, the 
Veteran reported that his back pain has come and gone for the 
past four years.  Lumbar X-rays in March 2003 were normal.  

Regarding the onset of back symptoms, the Veteran's story has 
changed several times.  As noted above, at separation, the 
Veteran reported no history of recurrent back pain.  In an April 
1996 outpatient note, the Veteran was noted to have back pain of 
2-years duration.  The January 1997 Persian Gulf Protocol 
examination refers to onset of back symptoms in infantry school 
in 1990, for which the Veteran was treated by a physician and 
given a one week limited duty.  In the report of VA examination 
in March 2003, the Veteran reported that he started having back 
pain in 1991, after lifting a grate cover.  He repeated this 
assertion in a May 2008 list of stressors.  In fact, there is no 
record of this in the service treatment records, and it directly 
conflicts with the Veteran's statement at discharge that he had 
no history of recurrent back pain.  As the Veteran's statement at 
discharge was made in the context of medical evaluation, and not 
in the context of a claim for benefits, and as it is consistent 
with the contemporaneous medical findings, the Board accords it 
greater credibility and thus probative weight than the Veteran's 
various post-service statements, made in the context of his 
claim.  

The Board notes that, while the June 1997 VA examiner found that 
dyspnea on exertion was secondary to anxiety and stress, he did 
not diagnose any additional or separate disability.  His findings 
for the respiratory system were normal.  The Veteran is service-
connected for psychiatric disability, the evaluation of which 
includes symptoms of anxiety.  Thus, there is no respiratory 
disability resulting from the service-connected psychiatric 
disability.  

Although the January 1997 Persian Gulf Protocol Examination 
refers to unexplained illness with dyspnea on exertion, rash, and 
fatigue, the finding of the June 1997 examiner is more probative, 
as that examination was specifically addressing the etiology of 
these symptoms, and the January 1997 examiner did not discuss 
other possible causes for the symptomatology.  

In sum, the Veteran's COPD, sinusitis/rhinitis, and back sprain 
have each been attributed to known diagnoses, which were not 
noted in service, and which have not been related, by competent 
medical evidence, to service.  As such, service connection is not 
warranted.

Arthralgias

Turning to the Veteran's claim of arthralgias, the Board notes 
that the Veteran has never been clear as to the extent of his 
arthralgias.  The report of VA examination in March 2003 reveals 
the examiner's conclusion that, other than his back and knee 
problems, the only joint pains the Veteran currently has relate 
to his hands, and that he does not have diffuse arthralgias.  
While the examiner believed that the hand pain may be 
attributable to the Veteran's use of a computer, he acknowledged 
that the symptoms were not strictly associated with such use, and 
he concluded that these "localized arthralgias" were of 
"unknown cause."  While this might imply that the reported 
symptoms are not attributed to any known clinical disease, there 
were apparently no objective indications of a qualifying chronic 
disability.  The only symptoms that were noted were the Veteran's 
report of tenderness on the right hand, in the area of the first 
and second metacarpals.  However, significantly, there was no 
joint tenderness.  The hands were otherwise normal, with no 
deformity, swelling, or restriction of motion, and no symptoms 
whatsoever regarding the left hand.  

The term "objective indications of a qualifying chronic 
disability" includes both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of undiagnosed illness or a chronic 
multi-symptom illness include the following: fatigue, unexplained 
rashes or other dermatological signs or symptoms, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the upper or lower respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 U.S.C.A. § 1117(g).

While the Veteran's report of pain in the right hand is certainly 
a symptom, it is not an objective indication of a qualifying 
chronic disability in the context of a claim for arthralgias.  In 
addition, there is no reference to arthralgias in the service 
treatment records, and findings at discharge were pertinently 
normal.  The Veteran reported no history of swollen or painful 
joints, bone or joint deformity, or arthritis.  The first post-
service reference to arthralgias comes in the context of the 
current claim.  There is no medical opinion that purports to 
relate arthralgias to service.  While the condition was noted in 
the Persian Gulf Protocol examination, this appears to be a 
recitation of the Veteran's assertions.  As such, it is no more 
probative than those assertions.  While the Veteran is competent 
to describe his symptoms, his contradictory statements at 
discharge are more probative than his later statements, as the 
earlier statements were consistent with contemporaneous medical 
findings (at discharge), and his current statements conflict with 
those findings.  Moreover, the current statements are made in the 
context of a claim for benefits, while the statements at 
discharge were not.  As such, the Board finds the Veteran's 
statements at discharge more probative than his current 
statements, and concludes that service connection for arthralgias 
is not in order.  

Fatigue

Regarding fatigue, the report of VA examination in March 2003 
includes a nominal diagnosis of chronic fatigue, however, the 
examiner clarified in the report that this was a side-effect of 
medication the Veteran is taking to treat his psychiatric 
disorder.  Therefore, it has been attributed to a known clinical 
cause, and it is not a qualifying chronic Persian Gulf 
disability.  Moreover, chronic fatigue was not noted in service 
or at discharge.  The first post-service reference to fatigue 
comes in February 1996 in the form of a VA outpatient note.  The 
examiner reported that the Veteran appeared fatigued.  In June 
1997, the Veteran reported that it was difficult to fall asleep 
and stay asleep.  As this symptomatology has been medically 
attributed to a service-connected disability, the rating schedule 
for which includes chronic sleep impairment as a symptom, the 
Board finds that there is no additional disability that is 
related to service, and therefore, service connection for a 
disability manifested by fatigue is not in order.  

Skin Rash

Regarding the claimed skin rash, the March 2003 VA examiner found 
no current rash, but noted some residual hyperpigmentation and 
superficial crinkling of the skin at the base of the neck, and 
attributed this to eczema.  Thus, as it has been attributed to a 
known clinical cause, it is not a qualifying chronic Persian Gulf 
disability.  The service treatment records reveal no treatment or 
complaint regarding skin rashes, and the Veteran's skin was found 
to be normal on clinical evaluation at discharge.  After service, 
there is no record of treatment for a skin rash for several 
years.  The Veteran first reported a skin rash to the Persian 
Gulf Protocol examiner in 1997.  While he stated that he had 
experienced a rash in service, this conflicts with a signed 
statement he made at discharge that he had no history of skin 
disease.  As the statement at discharge was consistent with 
contemporaneous medical findings (at discharge), and his current 
statements conflict with those findings, the Board finds that 
statement at discharge to be more probative than his later 
statements.  Moreover, the current statements are made in the 
context of a claim for benefits, while the statements at 
discharge were not.  

The Veteran was treated for "road rash," requiring skin grafts, 
in November 2000 following a motorcycle accident.  He was also 
treated for a right cheek tumor at the same time.  However, no 
current or post-service skin disorder has been attributed to 
service, except by the Veteran.  While he is competent to 
identify a skin abnormality, as stated above, his description of 
its point of onset is not credible.  As such, the Board concludes 
that service connection for a disability manifested by rashes is 
not in order.


ORDER

Service connection for a disability manifested by diarrhea is 
granted.

Service connection for PTSD is denied.

Service connection for a respiratory disorder is denied.

Service connection for a chronic sinus disability is denied.

Service connection for a back disability is denied.

Service connection for a disability manifested by arthralgias is 
denied.

Service connection for a disability manifested by fatigue is 
denied.

Service connection for a disability manifested by a skin rash is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


